Citation Nr: 0024865	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Azki Shah, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to August 
1970.

This case first came before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) determined, in part, that a 
previously-denied claim for service connection for 
schizophrenia had not been reopened.  In August 1999, the 
Board remanded that issue in order to fulfill due process 
considerations and obtain additional evidence.  The requested 
development has been completed, and the claim is again before 
the Board for appellate review.

In March 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).

The underlying issue of entitlement to service connection is 
the subject of the remand herein.


FINDINGS OF FACT

1.  Service connection for schizophrenia was most recently 
denied by VA by means of a September 1996 rating decision, at 
which time it was determined that new and material evidence 
had not been submitted that would reopen a prior denial of 
this issue.  The veteran was notified of that decision, and 
of appellate procedures, but did not appeal therefrom.

2.  The evidence received subsequent to September 1996, with 
regard to the veteran's claim for service connection for 
schizophrenia, is both new and material.

3.  With regard to the veteran's claim for service connection 
for schizophrenia, the elements of a well-grounded claim are 
shown.


CONCLUSIONS OF LAW

1.  The RO's September 1996 rating decision, wherein a claim 
for service connection for schizophrenia was not reopened, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's September 
1996 rating decision, wherein it was determined that new and 
material evidence had not been received that would reopen a 
previously-denied claim for service connection for 
schizophrenia, serves to reopen the veteran's claim for 
service connection for that disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  A claim for service connection for schizophrenia is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service connection for a neuropsychiatric disorder was first 
denied by VA by means of a Board decision rendered in October 
1978.  At that time, the evidence of record included the 
veteran's service medical records.  These showed that he had 
been hospitalized for approximately one week, in November 
1969, and that the discharge diagnosis was schizophrenic 
reaction; the use of hallucinogenic drugs was clinically 
noted at the time of discharge.  Service medical records also 
showed that, in January 1970, he was referred for a 
psychiatric evaluation, the report of which indicated a 
diagnosis of passive-aggressive reaction, manifested by 
frequent infractions of minor rules and regulations, 
inappropriate behavior, improper use of drugs, poor judgment, 
and unreliability, that had existed prior to service.  The 
separation examination report noted a diagnosis of passive-
aggressive personality.  The Board, in denying the veteran's 
claim, found that an acquired psychiatric disorder had not 
been demonstrated either in service or thereafter.

In an August 1980 decision, the Board determined that the 
October 1978 Board decision had been supported by the 
evidence then of record.  The Board noted that evidence 
submitted since October 1978 showed that the veteran had been 
treated at VA medical facilities in December 1973 for what 
was classified as schizophrenic reaction, from December 1977 
to March 1978 for what was diagnosed as chronic 
undifferentiated schizophrenia, and in 1978 and 1979 on an 
outpatient basis for schizophrenia.  The Board found that the 
evidence submitted since October 1978 did not alter the 
essential facts upon which the October 1978 denial of service 
connection was predicated, and held that there was no new 
factual basis since the October 1978 denial that would 
warrant allowance of the claim for service connection for 
schizophrenia.

In an October 1982 decision, the Board acknowledged the prior 
Board decisions of October 1978 and August 1980.  It noted 
that records associated with the veteran's claims folder 
since August 1980 showed that he had been hospitalized at a 
VA medical facility from June 1980 to August 1980 for what 
was diagnosed as chronic schizophrenia.  It also noted that 
received by VA in 1981 were copies of clinical notes from 
Mississippi State Hospital showing treatment in 1971 and 1977 
for a nervous disorder.  One such clinical record, dated in 
January 1971, showed that he had been admitted to that 
facility in December 1970 with the chief complaint of 
psychosis with homicidal tendencies.  These clinical records 
also showed that, in January 1971, he was found to be without 
psychosis, that the final diagnosis was acute brain syndrome 
secondary to drug ingestion, and that, at the time of his 
release from that facility, he exhibited clear mental 
condition.  The Board further noted that, in September 1981, 
the veteran was admitted to a VA hospital with a diagnosis of 
chronic schizophrenia, undifferentiated type.  The Board, 
based on its review of this evidence, found that the first 
clinical showing of schizophrenia was many years after the 
veteran's separation from service, and that the evidence 
submitted since August 1980 did not provide a new factual 
basis to warrant allowance of service connection for an 
acquired psychiatric disability.  The Board accordingly 
denied the veteran's claim. 

Following receipt of a VA medical record dated in April 1986 
that indicated that the veteran was currently psychotic, and 
a summary of VA hospitalization from June 1986 to July 1986 
that indicated a diagnosis of chronic paranoid schizophrenia, 
the RO, in a September 1986 rating decision, held that no new 
and material evidence had been furnished to reopen his claim 
for service connection for schizophrenia.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, by means of a letter dated October 21, 1986.  No 
timely appeal was thereafter received.

In October 1989, the Board again denied the veteran's claim 
for service connection for a psychiatric disability, 
following review of evidence that included the medical 
records that had been considered by the RO in its September 
1986 rating decision, along with testimony presented by the 
veteran at an August 1988 personal hearing, at which time he 
alleged that he had initially been treated for a psychiatric 
disability while in service.  The Board found that this 
evidence did not demonstrate the presence of a psychiatric 
disability during service, or that a psychosis had been 
manifested to a compensable degree within one year after the 
veteran's separation from service.

By means of a letter dated in November 1991, the RO, in 
response to a statement from the veteran, advised him that he 
was required to submit new and material evidence in order to 
reopen his claim for service connection for a psychiatric 
disability.  In February 1992, the RO advised him that, since 
no such evidence had been received, his claim was disallowed.  
The veteran was advised at that time of appellate rights and 
procedures; no timely appeal was thereafter received.

In September 1996, the RO again determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for schizophrenia, and 
that there was no possibility that this evidence would change 
VA's previous decisions.  The RO considered the evidence that 
had been received subsequent to the Board's October 1989 
decision, which included various statements from the veteran, 
and reports of 1996 VA hospitalization indicating diagnoses 
of undifferentiated schizophrenia.  The veteran was notified 
of this decision, and of appellate rights and procedures, by 
means of a letter dated September 26, 1996, but did not 
indicate timely disagreement with the RO's decision.

The evidence associated with the veteran's claims file 
subsequent to September 1996 includes VA and private medical 
records dated between 1970 and 2000 reflecting treatment 
during that period for schizophrenia, to include treatment in 
2000; statements from family members; documents pertaining to 
involuntary commitments to a state hospital; and testimony 
presented at a March 1999 personal hearing.  This evidence 
includes clinical records dated in August 1973 that were 
compiled in conjunction with a VA hospitalization; while 
evidence reflecting such hospitalization had been reviewed in 
a prior VA decision, the clinical records prepared during 
that hospitalization had not previously been associated with 
the veteran's claims file.  These records indicate that the 
veteran had been diagnosed with schizophrenia approximately 
four years previously, that he had an apparent history of 
schizophrenia since 1969, and that he had a "? 4 year history 
[of] paranoid schizophrenia."  This evidence also includes an 
intake/clinical assessment form, prepared by a private health 
care facility in September 1997, that notes that the veteran 
had been discharged from the army "due to onset of illness." 


II.  Legal analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application if on notice that relevant evidence exists or may 
be obtainable.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim (see Robinette v. Brown, 8 
Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In the instant case, the most recent denial of the veteran's 
claim for service connection for schizophrenia, prior to the 
current adjudication, was that rendered by the RO in 
September 1996, in which it was determined that his claim had 
not been reopened.  He was notified of that decision, and of 
appellate rights and procedures, by means of a letter dated 
September 26, 1996.  He did not indicate timely disagreement 
with that decision which, therefore, became final and subject 
to reopening, as discussed above, only upon the submittal of 
new and material evidence.

The evidence associated with the veteran's claims file 
subsequent to September 1996, with regard to his claim for 
service connection for schizophrenia, includes VA and private 
medical records dated between 1970 and 2000; statements from 
family members; documents pertaining to involuntary 
commitments to a state hospital; and testimony presented at a 
March 1999 personal hearing.  This evidence includes clinical 
records dated in August 1973 that were compiled in 
conjunction with a VA hospitalization; while evidence 
reflecting such hospitalization had been reviewed in a prior 
VA decision, the clinical records compiled during that 
hospitalization had not previously been associated with the 
veteran's claims file.  These records indicate that the 
veteran had been diagnosed with schizophrenia approximately 
four years previously, that he had an apparent history of 
schizophrenia since 1969, and that he had a "? 4 year history 
[of] paranoid schizophrenia."  This evidence also includes an 
intake/clinical assessment form, prepared by a private health 
care facility in September 1997, that notes that the veteran 
had been discharged from the army "due to onset of illness."

This evidence is new, not only in the sense that these 
records had not previously been associated with the veteran's 
claims file, but in that this evidence presents information 
that had not previously been known regarding the history of 
the veteran's schizophrenia.  This evidence includes medical 
statements whereby that disability is deemed to have begun 
during service that ended in August 1970.  In addition, this 
specific evidence is material, in that it tends to prove the 
merits of the claim as to the basis for the prior denial; 
that is, the fact that schizophrenia is declared to have 
begun during service bears directly on the question of 
whether that disorder was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).

Having determined that the evidence received with regard to 
the veteran's claim for service connection for schizophrenia 
is both new and material, the next question that must be 
resolved by the Board is whether this claim is well grounded; 
see Elkins, supra.  The Court has held that the threshold 
question that must be resolved with regard to each claim is 
whether the appellant has presented evidence that each claim 
is well grounded; that is, that each claim is plausible.  If 
he or she has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him or her in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995), wherein the Court held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the context of a claim initially premised on the 
submission of new and material evidence, the question of well 
groundedness becomes relevant following a determination that 
such evidence has been received, and that the claim is 
reopened.  As discussed above, the Court, in Elkins, held 
that any subsequent consideration of the claim on the merits 
must be preceded by a finding that the claim is well 
grounded; that is, whether, even considering all of the 
evidence, the claim is plausible.

With regard to the veteran's claim for service connection for 
schizophrenia, the Board finds that the elements to establish 
a well-grounded claim, as enunciated in Caluza, are 
satisfied.  The evidence includes records indicating that 
schizophrenia is currently manifested, records that indicate 
that it initially began during service, and records that show 
that the veteran was accorded treatment during service for 
mental impairment.  The three elements of Caluza (a current 
disorder, an inservice disorder, and a nexus or relationship 
between the two) are therefore satisfied.  It is now 
incumbent upon VA to consider this claim on the merits 
thereof; pursuant to Bernard v. Brown, 4 Vet. App. 384 
(1993), this claim, accordingly, is remanded for 
consideration of all pertinent evidence (see REMAND, below).


ORDER

New and material evidence has been received with regard to 
the veteran's claim for service connection for schizophrenia, 
and his claim has been reopened and is well grounded.  To 
that extent, the appeal is allowed.


REMAND

As discussed above, the Board has found that new and material 
evidence has been received with regard to the veteran's claim 
for service connection for schizophrenia.  Since it is now 
incumbent upon VA that all of the evidence of record, both 
old and new, be considered with regard to this claim, the 
Board must remand this issue for review by the RO, prior to 
any further Board action.  Bernard, supra.  

The Board is also of the opinion that additional development 
of the medical record would be helpful prior to further 
consideration of this claim.  In particular, the Board finds 
that the report of a comprehensive VA examination, 
specifically addressing the question of whether there is an 
etiological relationship or continuity of symptomatology 
between the veteran's service and the schizophrenia for which 
he is currently receiving treatment, would be of significant 
probative value.

This claim is accordingly REMANDED for the following:

1.  The RO should accord the veteran a 
special VA psychiatric examination, in 
order to ascertain whether the 
schizophrenia for which he is currently 
receiving treatment began during his 
period of active service, or is otherwise 
related to that service.  All tests 
indicated should be conducted at this 
time.  The examiner should set all 
findings forth in a clear, logical and 
legible manner on the examination report.  
The veteran's claims file and a copy of 
this Remand are to be furnished to the 
examiner prior to his or her examination 
of the veteran.

2.  Thereafter, the RO should review the 
claim, and determine whether service 
connection for schizophrenia can now be 
granted.  In undertaking this review, the 
RO is to consider all evidence of record, 
to include all evidence considered by VA 
in its previous denials of the veteran's 
claim.  If the decision remains adverse 
to the veteran, he and his attorney 
should be furnished a supplemental 
statement of the case and be given a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claim, to include 
the possible denial thereof.  See 38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this claim 
should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



